Citation Nr: 1602175	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  11-31 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left index trigger finger.

2.  Entitlement to service connection for inflammatory bowel disease and diverticulosis.

REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1981 to September 1995 and from March 2003 to August 2007 with additional service in the Air Force Reserve from September 1995 to March 2003.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that rating decision, the RO, inter alia, denied service connection for left index trigger finger and also for inflammatory bowel disease (IBS) and diverticulosis.  In September 2008, the Veteran disputed only the denial of service connection for left index trigger finger and for IBS and diverticulosis.  In October 2011, the RO issued a statement of the case, and the Veteran filed a timely substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2011.

In November 2015, The Veteran testified at hearing before the undersigned Veterans Law Judge (VLJ) via videoconference at the RO.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. 

The issue of entitlement to service connection for IBS and diverticulosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, left index trigger finger manifested during his 307 day period of Air Force Reserve full-time active duty or active duty for training service from September 2001 to September 2002.

CONCLUSION OF LAW

The criteria for service connection for left index trigger finger are met.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for left index trigger finger is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations for this issue.

The term "active military, naval, or air service" includes (1) active duty (AD); (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran served as a Chaplain and retired from the Air Force in September 2007 at the rank of Colonel.  Service personnel records show that the Veteran served on active duty from August 1981 to September 1995 and from March 2003 to August 2007.  However, in between those periods of service, the Veteran entered into service with the Air Force Reserve in September 1995 which continued until March 2003.  A Service History summary shows that the Veteran completed 307 days of AD or ACDUTRA from September 2001 to September 2002 (specifically identified as "AD ANNUAL").  Similarly, a May 2007 Statement of Service reflects that the Veteran served 307 days of "ACTIVE DUTY" service from September 2001 to September 2002.  See also May 2007 service personnel record entitled, Service Creditable Under Sec 1405, 10 USC.  Moreover, during the November 2015 hearing, the Veteran testified that he was "doing full time manning assistance" while he was in the Air Force Reserve, and had completed 307 days of such full-time manning assistance in from September 2001 to September 2002.  Id. at pages 8-9.  He further maintained that this service was not for training.  Id.  at page 9.  Thus, based upon the foregoing, the Board finds that the Veteran was credited with 307 days of either AD or ACDUTRA service from September 2001 to September 2002.

With respect to the onset and nature of the Veteran's condition, the Veteran argued that he was on "active duty reserve training" when he developed a left index trigger finger condition.  See September 2008 NOD.  In his December 2011 VA Form 9, the Veteran stated that his left index trigger finger was incurred during his 307 day period of active duty service during September 2001 to September 2002.  During a November 2015 Board hearing, the Veteran also testified that he first began to experience left index trigger finger and was first diagnosed with this condition in 2002 and that his condition of his left finger remained the same, in a locked position, from then until the present day.  Id. at pages 4-5, 6.  Specifically, the Veteran averred that he began to experience a sudden locking sensation in his left finger in February 2002 and that at the time he was referred to a hand specialist at University of Colorado who treated him for several years until he later received treatment at VA for such condition.  Id. at page 6.

Medical records show that the Veteran began to experience a sudden locking sensation in his left index finger in or around January or February 2002, and that prior to this onset he did not notice any significant changes in his finger.  See August 20, 2002 University of Colorado Hospital treatment record (Veteran reported sudden locking beginning 6 to 7 months prior).  In August 2002, he received a formal diagnosis of triggering of the left index finger as confirmed by clinical exam and was treated with a steroid injection.  Id.  A few months later, in November 2002, the Veteran was seen for follow-up during which he reported improvement from the triggering effect, but since there was still a small degree of triggering in the left index finger, another steroid injection was administered.  See November 5, 2002 University of Colorado Hospital treatment record.  In March 2003, the Veteran complained of his left index trigger finger, stating that the relief he received from the steroid injection had dissipated; he received another steroid injection.  See July 1, 2003 University of Colorado Hospital treatment record.  In March 2004, the Veteran sought treatment for his left index trigger finger, wherein the onset of the condition was noted as February 2002; the Veteran received yet another steroid injection.  See March 11, 2004 VA treatment record.  

In October 2007, the Veteran underwent VA examination of his left index finger.  The Veteran reported that he has experienced pain from locking of the finger, that is he unable to move his finger when it locks, that the locking can be triggered by physical activity, and that the condition has been treated with steroid injections.  The VA examiner diagnosed the Veteran with left index trigger finger but provided no etiology opinion.  

Post-service medical records from 2007 to 2009 show that the Veteran's left index finger continued to be noted in his list of medical problems.

In August 2011, the Veteran again underwent examination of his left finger.  The VA examiner noted the Veteran's initial diagnosis of left index trigger finger in 2002 and performed examination of the finger.  However, in offering a medical opinion, the examiner focused exclusively on the question, asked by the RO, of whether such condition pre-existed service and was aggravated by service.  The examiner noted the Veteran's allegation of active duty service in 2002 but was only able to verify active duty from March 2003 to August 2007.  Consequently, the examiner struggled to respond to the question, stating only that the answer to the question depends on when the Veteran was diagnosed compared to his actual dates of active duty service and explaining that he was unable to obtain confirmation of the nature of the Veteran's service for 2002.  Nevertheless, the examiner proceeded to explain the nature of trigger finger and stated that "although symptoms may wax and wane, the potential for recurrence of symptoms is always present . . . . [and] there is always potential for exacerbation by any activity using the hands . . . [in] the normal course of the disease process."

Resolving all doubt in favor of the Veteran, the Board finds that service connection for left index trigger finger is warranted.  The above evidence shows that the Veteran currently carries a diagnosis of left index trigger finger, which was incurred in early 2002 during the Veteran's 307 day period of full-time AD or ACUTRA service in the Air Force Reserve, and that such condition, recurrent in nature and prone to exacerbation from use of the hands, has continued from 2002 until the present time.


ORDER

Service connection for left index trigger finger is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In September 2007, the Veteran underwent general VA examination for IBS and diverticulosis, among various other conditions.  During examination, the Veteran reported that he was diagnosed with both conditions and that he has had IBS since 2006 and diverticulosis since about 2005.  The Veteran complained that these conditions caused him stomach pain or cramps and diarrhea, which occur intermittently and as often as monthly and last about 4 days.  Such attacks or episodes occurred during one or two thirds of the year.  The Veteran also appeared to have claimed that his IBS was treated with antibiotics but that he had not received any treatment for diverticulosis.  Upon interview and examination of the Veteran, the examiner merely offered the following conclusion for both IBS and diverticulosis: "a diagnosis is not possible because clinical data does not warrant diagnosis at the present time."  

The Boards review of post-service medical records dating from 2008, however, shows that the Veteran appears to carry diagnoses of both IBS and diverticulosis.  Because the Board is unable to resolve the conflicting medical evidence and because the September 2007 examiner's opinion lacks a thorough and detailed rational for its conclusion, remand is warranted for another VA examination.  See Nieves-Rodriguez, 22 Vet. App.295, 304 (2008) (a medical opinion without rationale does not provide an adequate basis for deciding a service connection claim).

With regard to medical records, the Board observes that the most recent records associated with the file consist of records from the Randolph Air Force Base and Brook Army Medical Center, dating from September 2007 to April 2009; and from the 59th Medical Wing Lackland Air Force Base, dating from July 2011 to August 2011.  Therefore, on remand the AOJ should attempt to obtain any recent, outstanding treatment records from these facilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records as well as any outstanding treatment records from the Randolph Air Force Base and Brook Army Medical Center dating from April 2009 to the present, and from the 59th Medical Wing Lackland Air Force Base dating from August 2011 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of any inflammatory bowel disease and diverticulosis.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner should offer an opinion on the following:

(A)  Determine whether the Veteran has inflammatory bowel disease and/or diverticulosis.

(B)  If a current disability of either inflammatory bowel disease or diverticulosis is found, determine whether it is as likely as not (i.e., 50 percent probability or greater) that any such disability had its onset during, or is otherwise related to the Veteran's military service.

In offering any opinion, the examiner should consider the full evidence of record, to include the lay statements of record from the Veteran and post-service medical treatment.  All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, readjudicate the Veteran's claim based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


